Judgment unanimously affirmed, with costs. Memorandum: Appellant does not question the land value set by the trial court at $52,500, but contends that the improvement value set at $65,000 represented a duplication of values. Claimant’s appraiser in his economic approach to value applied a square foot rental value of $3.10 to the entire building including the basement. Appellant contends that the value of the basement space was inherent in the $3.10 and that this unit figure should have been applied solely to the above ground space to arrive at a gross rental figure. We find no merit to the contention since the proof established that basement space value was not inherent in the unit figure used by claimant’s appraiser. Further, while the court obviously used the income approach to value, its findings were incomplete and there *646is no indication what rental value it placed on the property. Since this case was decided before Matter of City of Rochester (State St. Holding Corp.) (32 A D 2d 731), where we indicated that we would in the future remand such a case for adequate findings, we have re-evaluated the proof and made additional findings. Gross annual rent less vacancies is found to be $20,450, and expenses are found to be $9,300 leaving net income applicable to land and improvements of $11,150. Of this $3,675 is attributable to the land ($52,500 at 7%) leaving $7,475 which capitalized at 11.5% is $65,000, the value set by the trial court. (Appeal from judgment of Court of Claims in claim for permanent appropriation.) Present— Del Vecchio, J. P., Marsh, Witmer, Moule and Henry, JJ.